Citation Nr: 1340815	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  08-13 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for PTSD and assigned a 30 percent rating effective December 4, 2006.  

The Veteran and his wife presented testimony at a personal hearing before the undersigned in November 2009.  A transcript is of record.  The Board remanded the claim in January 2010 for additional development.  The actions directed by the Board have been accomplished and the matter returned for appellate review.  The record before the Board consists of paper claims files and an electronic file known as Virtual VA.

Additional VA treatment records were associated with the Veteran's electronic file after the RO issued a September 2011 supplemental statement of the case (SSOC).  This evidence was not accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ), but review reveals that there are no relevant records that post-date the September 2011 SSOC.  Based on the foregoing, there is no need to remand the claim to the AOJ.  See 38 C.F.R. § 20.1304.  


FINDING OF FACT

The Veteran's PTSD has caused occupational and social impairment with reduced reliability and productivity throughout the appeal period. 



CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, and not higher, for service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an AOJ, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the Veteran is disagreeing with the rating assigned after service connection has been granted and an initial disability rating and effective date have been assigned.  Thus the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, to include records from the Social Security Administration (SSA), afforded the Veteran appropriate examinations to determine the severity of his disability, and afforded the Veteran the opportunity to give testimony before the Board.  There was also substantial compliance with the Board's January 2010 remand instructions as the Veteran's SSA records were obtained and records from the VA Medical Center (VAMC) in Mountain Home, Tennessee, which is the parent facility for the community based outpatient clinic in Bristol, Virginia, dated from March 2008 were also obtained.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for PTSD was granted pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, with a 30 percent rating effective December 4, 2006.  See February 2007 rating decision.  The Veteran contends that he is entitled to an initial rating in excess of 30 percent because he is in bad shape.  See April 2008 VA Form 9.  

In November 2009, the Veteran testified that he was receiving all mental health treatment from VA, and was being seen approximately every six months.  He asserted that he had attended group therapy in the past but was not at the time of his hearing.  The Veteran testified that he was not currently employed and had last worked in May 2006.  He reported that he was not getting a full night's sleep and that he cat napped during the day and took sleeping pills that had been prescribed by VA that did not help completely.  The Veteran testified to having nightmares about once or twice a month; to having problems remembering unwritten instructions; and to having problems with short-term memory.  He indicated that he and his wife had been married twice (with a divorce in between) and had been living together for a total of 41 years.  Both their children were deceased.  The Veteran testified that he was a homebody and did not like being around a crowd.  He also indicated that he gets nervous when someone comes up behind him and he is unaware.  He was also startled by loud noises and was hypervigilant.  The Veteran testified that he is not as active as he was before and his mind has time to wander.

The Veteran's wife testified that she has to be careful with how she says everything because of how the Veteran is going to react to it and that the Veteran's mood swings had worsened.  The Veteran's wife testified to the following symptomatology in the Veteran: short temper; irritability; trouble socializing with friends, family and neighbors; inability to handle small talk; losing things due to forgetting where he put them; inability to make decisions on his own; loss of motivation; and getting stressed over small matters.  

Pursuant to the General Rating Formula for Mental Disorders, a 30 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013)  

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Id. 

Lastly, a 100 percent evaluation is warranted where there is total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id. 

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Rather, all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV, are to be considered.  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, then the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Federal Circuit has embraced the Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.   When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM-IV).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF score generally reflects an examiner's finding as to the Veteran's functioning score on that day and, like an examiner's assessment of the severity of a condition, is not dispositive.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

Prior to discussing specific evidence in this case, the Board notes that it has reviewed all the evidence in the Veteran's paper and Virtual claims files and although it has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence); see also Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence). 

The Veteran was referred by his primary care physician for a PTSD screening consult on December 4, 2006.  In pertinent part, the Veteran discussed having nightmares for many years following his experiences in Vietnam and still today.  He also experienced occasional flashbacks and reported that if he hears thunder outside, he has been known to get up and run outside looking for a bunker to jump in for safety.  He also reported routine intrusive thoughts about the war and having turned to alcohol after he returned home to avoid his thoughts/feelings about Vietnam.  The Veteran reported avoiding crowds and continuing to not "bunch up" as he had been taught in the military.  He acknowledged a feeling of estrangement when around others as if he does not fit in with them and avoiding war movies and watching the news.  The Veteran also indicated that he had lost interest in things he used to enjoy, secondary mainly to chronic pain issues.  The Veteran estimated getting between three and four hours of sleep a night; being very easily started and easily irritated; and needing to sit with his back against a wall if out at a restaurant in order to see everything.  Mental status evaluation revealed that he was a casually but neatly dressed and appeared roughly his stated age.  Eye contact was good and the Veteran was open and cooperative throughout the interview process.  Slight anxiety was noted with guarded nature, apparent during initial interview phase.  Affect was moderately restricted in range and level of intensity, but appropriate to content of thought.  Thought processes were logical and coherent with no evidence of formal thought disorder.  The Veteran admitted to suicidal and homicidal ideation, but denied plan or intent, indicating that he would not want to hurt his wife or grandchildren.  He denied auditory or visual hallucinations.  The Veteran was alert and oriented in all spheres with good insight and judgment in regard to the need for treatment.  He indicated that he drank beer on occasion and smoked about a pack of cigarettes a day, but denied any illicit drug use.  The Veteran denied receiving any prior mental health treatment.  He was screened for PTSD and major depressive disorder and appeared to have symptoms consistent with a diagnosis of PTSD.  An estimated GAF score of 50 was assigned.  The Veteran was informed that he was eligible for treatment and he expressed an interest in returning for an intake appointment.  He was not interested in medication.  A January 2007 posttraumatic stress program (PTSP) intake note reveals the same findings as on December 4, 2006.  At this time, a GAF score of 50 was assigned.

The Veteran underwent a VA initial evaluation for PTSD examination in December 2006, at which time his claims folder was reviewed.  In pertinent part, the Veteran presented with a chief complaint of "I have trouble sleeping."  The Veteran reported chronic insomnia; dislike of crowds because they make him nervous; being more aware of his surroundings than most people, which is aggravated when he is around large groups of people; intrusive recollections; reliving traumatic experiences; guilt; nightmares more nights than not; significant anxiety when reminded of experiences in Vietnam via triggers; flashbacks provoked by certain triggers such as helicopters flying overhead; avoidance of conversations and thoughts that remind him of Vietnam; and avoidance of activities such as hunting and being alone in the woods that provoke reminders of being in Vietnam.  The Veteran reported that other people have commented on his anxiety and that others, including family members, have expressed their concern about his hypervigilance and irritability.  The Veteran stated that he had a limited capacity for adjustment in that he tries to "stay busy" in order to cope with remembrances of Vietnam.  He reported that working in his flower bed and walking sometimes helped with his anxiety.  He indicated that he felt emotionally detached from people and did not express intimate emotions comfortably.  The Veteran reported problems with increased irritability and becoming easily startled when exposed to loud, sudden noises.  Current relationships and family life consisted of his wife, daughter, and two grandchildren.  Hobbies included gardening and woodworking.  The Veteran reported that he used alcohol occasionally over the past 12 months but denied use of alcohol in the past 30 days.  He indicated smoking 20 cigarettes a day but denied using any drugs of abuse.  The examiner indicated that, in summary, the Veteran's current functioning could be described as moderately impaired from a social and occupational viewpoint due to progression of his spectrum of PTSD symptoms.  The examiner also indicated that the following caused a moderate degree of impairment: flashbacks; exposure distress; avoidance of activities and situations; insomnia; and hyperarousal symptoms.  His problems with estrangement and a restricted range of affect impaired him to a severe degree.  

Mental status examination at the time of the December 2006 VA examination revealed that the Veteran was dressed casually and to season.  Grooming and hygiene were grossly intact.  No distracting tics or mannerisms were noted.  The Veteran had avoidant eye contact during most of the interview and became tearful when describing traumatic events in Vietnam and guilt in relation to another member of his unit being killed.  He spoke fluently and articulately with an adequate rate and tone.  Relationship with the examiner was one of cooperative rapport.  The Veteran described his mood today as "I don't feel anything," which the examiner indicated was consistent with his overall affect.  In general, his affect was constricted and he appeared anxious.  The Veteran was oriented to person, place, time and situation.  He arrived by himself and on time.  Intelligence was not formally tested but was estimated to be average.  The Veteran denied any suicidal or homicidal ideation and did not manifest any paranoid ideation or ritualistic behavior.  The Veteran did not describe panic attacks but did described chronic impaired impulse control described as being angered easily and having angry outbursts.  The Veteran complained of a low threshold of tolerance for being provoked to anger.  Thought processes were goal directed, logical and coherent.  There were no signs of psychosis.  The Veteran denied any auditory or visual hallucinations and no delusional systems of belief or ideas of reference were elicited during the encounter.  Judgment for hypothetical situations was intact.  Insight was apparent, remote memory was intact, and short term recall was intact for two out of three items at five minutes.  Axis I diagnoses of PTSD and alcohol abuse in remission were made and a GAF score of 55 was assigned.  

A June 2007 PTSP note reveals that the Veteran reported symptoms consistent with PTSD, including frequent nightmares, social isolation (moved back to Tennessee to be closer to family, but initiates very little contact with them), anhedonia (no longer goes fishing), insomnia (frequent awakenings), hypervigilance (stays on guard, avoids crowds) and decreased concentration (worse in recent months).  He denied irritability, though this was a problem in the past.  The Veteran also reported low energy and motivation level, but denied depressed mood or ever having suicidal ideation.  Mental status examination revealed that he was appropriately dressed, polite and talkative, though with mild psychomotor retardation.  Affect was neutral and constricted.  There was no evidence of psychosis.  The Veteran denied suicidal and homicidal ideation.  Cognition score was 29 out of 30 with mild slowing on concentration and recall.  The Veteran was diagnosed with PTSD and an estimated GAF score of 49 was assigned.  

In pertinent part, an August 2007 PSTP psychological testing note reveals that the Veteran reported feeling depressed and having had suicidal ideation as recently as that morning.  He denied having suicidal intent.  

The Veteran attended PTSD group therapy through VA on two occasions in November 2007 and on two occasions in December 2007.  

The Veteran was noted to have remained quite depressed with low interest and activity level in December 2007.  In addition, chronic symptoms of PTSD persisted and the Veteran spoke of frequent intrusive memories.  On further discussion, it became clear that a major trigger for his emotional distress were his multiple medical concerns, to include severe pain, blackouts and urinary incontinence.  These concerns keep him from his previously active daily routine, which in turn worsens his depression and anxiety.  Mental status examination revealed that he was appropriately dressed, cooperative and reserved.  Some spontaneous speech with mild psychomotor retardation was reported.  Affect was sad and constricted, briefly teary.  Suicidal and homicidal ideation was denied.  A diagnosis of PTSD was made and an estimated GAF score of 48 was assigned.  

The Veteran attended PTSD group therapy through VA on two occasions in January 2008 and on two occasions in February 2008.  

An April 2008 VA record indicates that the Veteran reported little change since his last visit, remaining depressed and very pessimistic with continued irritability.  He remained tense most of the time with poor sleep and decreased concentration.  Mental status examination revealed that the Veteran was casually dressed, cooperative, somewhat irritable, anxious and with constricted affect.  Suicidal and homicidal ideation was denied.  A diagnosis of PTSD was made and an estimated GAF score of 48 was assigned.  

Records obtained from the SSA include an October 2008 psychological evaluation.  The Veteran reportedly drove himself to the appointment and reported having mild difficulty locating the office.  He was appropriately dressed for the weather and circumstances and his attitude was cooperative during the interview.  Rapport was felt to be established and maintained throughout the evaluation.  The Veteran reported being married twice, including his current marriage.  He first married at the age of 21 and divorced at 41.  He remarried his ex-wife at the age of 42 and reported having two daughters, one of whom had passed away, and two grandchildren.  The Veteran reported currently living with his wife.  In pertinent part, the Veteran reported receiving mental health treatment from VA since May 2006; he denied ever having been hospitalized for psychiatric treatment.  Regarding his use of psychotropics, he said he had taken Wellbutrin for one and one-half years and Klonopin for one year.  He denied ever having attempted suicide.  

Mental status examination at the time of the October 2008 SSA psychological evaluation revealed that the Veteran appeared his stated age.  He was wearing a camouflage military cap and explained that it had been given to him by servicemen back from Iraq.  He made appropriate eye contact and hygiene and grooming appeared good.  No psychomotor abnormalities were noted and he was not seen as exaggerating his symptoms for the purpose of gaining disability benefits.  Mood was reported as generally "depressing" and currently "no different than any day."  Affect was normal, stable, slightly constricted in range, of normal intensity, congruent to content, and fully reactive.  Speech was fluent and grammatical and normal for rate, rhythm, volume, articulation and modulation.  Normal prosodic variation was reported.  There was no looseness of associations or other symptoms of formal thought disorder.  The Veteran denied current suicidal/homicidal ideation, obsessions and phobias.  No hallucinations or delusions were elicited.  The Veteran was alert and oriented times three.  Attention appeared intact as was concentration.  He was able to spell "world" backwards and he efficiently completed six sequences of a serial sevens task without error, requiring 31 seconds.  Short term memory appeared intact and the Veteran was able to register 3/3 words and recall 3/3 after a five minute interval.  Recent and remote memories appeared intact, as evidenced by recall during the interview.  Numerical reasoning was efficient and usually accurate.  Visuospatial ability was within normal limits.  Intelligence was probably in the low average range.  

The examiner who conducted the October 2008 SSA psychological evaluation reported that the Veteran was evaluated for the full range of psychiatric disorders, specifically for disorders of pain and anxiety.  The Veteran reported a VA diagnosis of PTSD and indicated that he had always been "on alert" since his service in Vietnam.  He avoided crowds when he could and tried to sit with his back to the wall when sitting in a crowded room, such as a restaurant, so he can see anyone approaching him.  He described himself as being short tempered since returning from Vietnam.  He denied full-blown flashbacks, but experienced some arousal when he heard helicopters or when there is a full mood or a rainy night, as those were weather conditions in which the Vietnamese soldiers he faced were likely to be on the move.  The examiner indicated that, interestingly, he did not have flashback symptoms when he confronts people of Asian descent, and he voiced some regret about actions he took there because he did not feel that the Vietnamese ever wronged him personally.  The examiner noted that it was worth noting that the Veteran recently caught a thief at a neighbor's house and fired two warning shots at the man but did not try to hit him.  The examiner also reported that the Veteran was seen as having significant PTSD symptoms, but it was not clear that he met the complex criteria for that diagnosis such that the diagnostic impression was of anxiety disorder, not otherwise specified.  

During the October 2008 SSA psychological assessment, the Veteran reported regularly going shopping for groceries, traveling to the store every week or two; visiting his wife's uncle, another Vietnam Veteran, on rare occasions; and performing various household chores.  The examiner indicated that the Veteran demonstrated normal psychological independence in his daily activities and that he related fairly well to the examiner and did not seem bothered by the social demands of the interview.  The Veteran reported having good relationships with family members and indicated that he had a small group of friends, two of whom he characterized as close.  He reported being on good terms with his neighbors and indicated that when he was working, he had good relations with his coworkers and supervisors.  The examiner indicated that his interpersonal skills seemed fair.  An Axis I diagnosis of anxiety disorder, not otherwise specified, was made and a GAF score of 65 was assigned.  

A November 2008 VA record indicates that the Veteran was appropriately attired with good grooming and hygiene.  He was also reported to be alert, coherent and communicative, but tearful in describing his losses and combat losses.  The assessment was PTSD and grief over the loss of daughter whose husband murdered her recently.  A GAF score of 45 was assigned.  

The Veteran underwent a VA review examination for PTSD in January 2009, at which time his claims folder was reviewed.  He indicated receiving treatment through VA but denied hospitalization for a mental disorder.  Current treatment in the form of anti-depressant medication was reported.  There was no group therapy or individual psychotherapy.  The Veteran reported being married and having a "pretty good" relationship with his wife.  They were previously married but divorced and then remarried a year later.  One daughter had died at the age of 14 and the other daughter had been murdered by her husband in October 2008.  The Veteran reported enjoying gardening, feeding his chickens, and watching his dogs run.  He also liked going fishing "if I can get somebody to go with me" and socializes with friends.  He reported watching television occasionally.  The Veteran denied a history of suicide attempts and violence/assaultiveness.  

Psychological examination at the time of the January 2009 VA examination revealed that the Veteran was clean and casually dressed with spontaneous speech and a cooperative and attentive attitude toward the examiner.  Affect was normal and mood was good.  Attention disturbances in the form of being easily distracted was noted.  The Veteran was unable to do serial sevens but could spell a word forward and backward.   He was intact to person, time and place.  Thought process and thought content were unremarkable.  There were no delusions and in terms of judgment, the Veteran understood the outcome of his behavior.  Intelligence was average and in terms of insight, the Veteran understood and he had a problem.  The Veteran reported sleep impairment in the form of having difficulty sleeping, but he also indicated that this was due to prostate problems causing him to get up several times at night.  There were no hallucinations or inappropriate behavior.  The Veteran was very concrete in his interpretation of proverbs.  The Veteran denied obsessive/ritualistic behavior, panic attacks, and the presence of homicidal and/or suicidal thoughts.  The extent of impulse control was good, there were no episodes of violence, the Veteran was able to maintain minimum personal hygiene, and there were no problems with activities of daily living.  Remote, recent and immediate memory was normal.  

The January 2009 VA examiner reported the following symptoms of PTSD: recurrent distressing dreams; intense psychological distress at exposure to internal or external cues; efforts to avoid thoughts, feelings or conversations associated with the trauma; efforts to avoid activities, places, or people that arouse recollections of the trauma; feelings of detachment or estrangement from others; difficulty falling or staying asleep; irritability or outbursts of anger; and difficulty concentrating.  The description of the onset of symptoms was chronic and the frequency, severity and duration of the symptoms were reported as follows: the Veteran is currently having a few nightmares, some difficulty concentrating, and is anxious during the day.  Axis I diagnoses of PTSD and adjustment disorder with mixed anxiety and depressed mood were made.  A GAF score of 50 was assigned.  The examiner noted that the Veteran's adjustment disorder was having a significant effect on his mood and mood swings, including both anxiety and depression.  The recent murder of his daughter had a direct effect on his current depression.  Further, as noted in the medical record, "much of his stress is medially [sic] related" and this was also noted during the examination as the Veteran was very concerned over his current health.  The prognosis was guarded.  The examiner reported that there was no total occupational and social impairment due to PTSD signs and symptoms; that PTSD signs and symptoms did not result in deficiencies in judgment, thinking, family relations, work, mood or school; and that there was not reduced reliability and productivity due to PTSD symptoms.  There was occasional decrease in work efficiency and there were intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning (routine behavior, self-care, and conversation normal).   

A June 2009 VA record indicates that the Veteran reported notable benefit with the increase of medication and that both he and his wife noted less irritability.  Other medication had helped him rest and sleep better, though frequent nightmares continued, as well as frequent awakenings due to medical problems.  The Veteran reported that he still felt depressed much of the time and was stressed by the legal aftermath of his daughter's murder, as well as his own health problems, especially chronic pain.  Mental status examination revealed that he was casually and appropriately dressed and cooperative.  Some spontaneous speech at normal rate was noted.  Affect was neutral and constricted.  There was no evidence of thought disorder or psychosis and no suicidal or homicidal ideation.  PTSD was diagnosed and an estimated GAF score of 47 was assigned.  

The Veteran was seen in December 2009, at which time he reported being compliant with medication regimen.  It was noted that he had tolerated medications well without side effects and that a medication increase had significantly helped.  The Veteran denied any significant psychosocial stressors at that time.  He reported living with his wife, who was good support.  The Veteran also noted that his mood had been much better and that "now I can get along with my wife."  He was sleeping four to five hours per night due to back pain and felt tired most days.  The Veteran reported continued nightmares, but indicated that he had "learned to live with them."  Energy was reported as fair and concentration and appetite were good.  The Veteran denied any feelings of hopelessness or helplessness and denied suicidal and homicidal ideation, plan or intent, as well as a history of attempts.  A history of hallucinations, to include a man riding in a truck with him, was reported.  The Veteran indicated seeing this three times and that it stopped after he told his wife.  Others were military/flashback related, with the last one approximately one month prior.  Mental status examination revealed that he was alert and oriented to person, time, place and situation.  He was well groomed and dressed appropriately for the season and situation.  His attitude was cooperative and pleasant.  Mood was euthymic and affect was congruent to mood.  Speech was spontaneous with normal rate, rhythm and volume.  Thought process and content were logical and goal-directed.  The Veteran denied auditory or visual hallucinations or delusional thinking.  No disorganized or delusional thinking was exhibited.  He also denied any suicidal/homicidal ideation, plan or intent.  Impaired recent memory was noted but cognitive function and judgment were intact and insight was good.  An Axis I diagnosis of PTSD was made and a GAF score of 60 was assigned.  

A June 2010 VA record indicates that the Veteran had been compliant with medication regimen, had tolerated medications well without side effect, and reported medication continued to help.  In terms of current psychosocial stressors, the Veteran reported that he continued to be faced with the ongoing trial of his daughter's husband, who had shot and killed her.  This was very stressful for the Veteran and his wife.  He rated his depression as mild and felt it was situational.  He denied anxiety, irritability and mood swings.  He was sleeping well and felt rested most days, taking Klonopin occasionally if he was having a bad night.  He denied recent nightmares.  The Veteran reported that energy and concentration were low but denied changed in appetite or weight.  He denied suicidal/homicidal ideation, plan or intent, denied any visual or auditory hallucinations, and denied the use of alcohol or illicit drugs.  Mental status examination revealed that he was alert and oriented to person, time, place and situation.  He was well groomed and dressed appropriately for the season and situation.  His attitude was cooperative and pleasant.  Mood was dysthymic, affect was congruent to mood, and speech was spontaneous with normal rate, rhythm and volume.  Thought process and content were logical and goal-directed.  The Veteran denied auditory or visual hallucinations or delusional thinking.  No disorganized or delusional thinking was exhibited.  He also denied any suicidal/homicidal ideation, plan or intent.  Impaired recent memory was noted but cognitive function and judgment were intact and insight was good.  Axis I diagnoses of PTSD and depression were made and a GAF score of 60 was assigned.  

A December 2010 VA record indicates that a current psychosocial stressor reported was the recent trial of his deceased daughter's husband who killed her.  He received six years in prison for voluntary manslaughter, which the Veteran and his wife were unsatisfied with.  The Veteran reported that his mood had been "ok, I guess."  He reported worsened depression and rated his depression at a level four-five on a scale of ten.  Anxiety "from pain, I get aggravated," was reported but the Veteran denied irritability and mood swings.  He was still sleeping poorly at approximately five to six hours per night and felt tired "all the time."  The Veteran denied recent nightmares but stated that his wife said he kicked in his sleep.  He reported his energy was "drained" and that concentration had decreased, but denied change in appetite or weight.  The Veteran denied any suicidal/homicidal ideation, plan or intent.  He reported visual hallucinations out of his periphery, like someone standing there, but not there when he looks.  He denied the use of alcohol or illicit drugs.  Mental status examination revealed that he was alert and oriented to person, time, place and situation.  He was well groomed and dressed appropriately for the season and situation.  His attitude was cooperative and pleasant.  Mood was dysthymic, affect was congruent to mood, and speech was spontaneous with normal rate, rhythm and volume.  Thought process and content were logical and goal-directed.  The Veteran denied auditory or visual hallucinations or delusional thinking.  No disorganized or delusional thinking was exhibited.  He also denied any suicidal/homicidal ideation, plan or intent.  Impaired recent memory was noted but cognitive function and judgment were intact and insight was good.  Axis I diagnoses of PTSD and depression were made and a GAF score of 55 was assigned.  

The evidence of record supports the assignment of an initial rating of 50 percent for PTSD throughout the entire appeal period.  As an initial matter, the Board notes that throughout the course of the appeal, the majority of the GAF scores assigned have fallen in the range of 50 or lower, a range that reflects serious symptoms or any serious impairment in social, occupational, or school functioning.  See DSM-IV; see also VA treatment and SSA records; VA examination reports.  When taken in conjunction with the subjective symptoms reported by the Veteran, to include impaired sleep; nightmares; memory impairment; dislike of crowds; nervousness; easy startle response; hypervigilance; flashbacks; intrusive thoughts; feelings of estrangement; easy irritability; low motivation/energy; and decreased concentration, and the symptoms to which his wife testified, to include short temper/irritability; trouble socializing with friends, family and neighbors; inability to handle small talk; impaired memory causing him to misplace items; inability to make decisions; loss of motivation; and getting stressed over small matters, the Board finds that these symptoms approximate the criteria for the assignment of a 50 percent rating throughout the entire appeal period.  See id.  

The Board does not find that a rating in excess of 50 percent for PTSD is warranted, as the evidence of record does not more nearly approximate the criteria for the next higher, or 70 percent, rating, at any time during the appeal period.  The Board acknowledges that the Veteran has reported past suicidal ideation, that he has more recently reported visual hallucinations, and that he has also occasionally described impaired impulse control.  See VA treatment and SSA records; VA examination reports.  The Board also acknowledges that the Veteran has reported emotional detachment and estrangement/limited contact with nearby family.  See e.g., December 2006 VA examination report; June 2007 PTSP note.  He is not, however, unable to establish and maintain effective relationships, as he has consistently reported being married, he was able to attend group therapy on several occasions at the beginning part of the appeal period, he has reported going shopping for groceries on a regular basis, he has reported having a small group of friends and being on good terms with his neighbors, and he has reported socializing with family (to include his wife's uncle) and friends (to include asking friends to fish with him).  See e.g., October 2008 SSA psychological evaluation; January 2009 VA examination report.  

Moreover, there is no evidence of such symptoms as obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation, or difficulty in adapting to stressful circumstances (including work or a worklike setting).  The Board acknowledges that the Veteran has not worked since May 2006.  He has consistently reported, however, that he stopped working due to issues unrelated to his mental health.  See e.g., December 2006 VA examination report (had to retire early due to intense physical pain); October 2008 SSA psychological assessment (resigned in May 2006 due to back injury); January 2009 VA examination report (retired due to chronic pain).  The Board also acknowledges the Veteran's reports of depression and the objective evidence of anxiety, impaired affect (noted to be moderately restricted in range and level of intensity; sad; constricted; congruent to dysthymic mood), mild psychomotor retardation, irritability, easy distractibility, impaired recent memory, and impaired mood (noted to be dysthymic).  There is no indication, however, from either the subjective reports or objective evidence of record, that the Veteran has impaired speech or that he has not been able to perform activities of daily living or routine activities.  Rather, speech has consistently been normal, the October 2008 SSA examiner specifically noted that the Veteran demonstrated normal psychological independence in his daily activities, and the January 2009 VA examiner specifically noted the Veteran's functioning, to include routine behavior and self-care, were generally satisfactory.  For all these reasons, a rating in excess of 50 percent for PTSD is not warranted at any time during the appellate period.  The Board finds that the Veteran does not have occupational and social impairment with deficiencies in most areas. 

Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2013).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's PTSD symptoms cause impairment in occupational and social functioning, but such impairment is contemplated by the rating criteria and the Board finds that the rating criteria reasonably describe the Veteran's disability.  Referral for consideration of an extraschedular rating is, therefore, not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

An initial rating of 50 percent, and not higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


